Gray, C. J.
The Legislature has declared that all payments for intoxicating liquors sold in violation of law shall be held to have been received without consideration and against law, equity and good conscience; and it is by virtue of this statute, that money so paid remains the property of the purchaser and may be recovered back by him from the seller. St. 1869, c. 415, § 63. Walan v. Kerby, 99 Mass. 1. Adams v. Goodnow, 101 Mass. 81. The fact that a party is asserting this, right, though it may doubtless be taken into consideration by the jury, together with all the circumstances of the particular case, in determining what weight they will give to his testimony, cannot of itself be legally deemed to impair his reputation as a citizen or his credit as a witness. Homer v. Engelhardt, 117 Mass. 539. The instructions to the jury, fairly construed, and applied to the argument which had been made by counsel upon this point, did but affirm this proposition. The majority of the court is therefore of opinion that the entry must be Exceptions overruled.